Citation Nr: 1546273	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-00 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicides.  

2.  Entitlement to service connection for type II diabetes mellitus, to include as a result of exposure to herbicides.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for bilateral upper extremity pain, to include as secondary to a cervical spine disability.  

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety reaction.  

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

9.  Entitlement to an increased rating for residuals of a fracture of the left ankle with foreign metallic body in soft tissues, currently evaluated as 20 percent disabling.  

10.  Entitlement to an increased rating for right knee posttraumatic degenerative joint disease, currently evaluated as 10 percent disabling.  

11.  Entitlement to an increased rating for left knee posttraumatic degenerative joint disease, currently evaluated as 10 percent disabling.  

12.  Entitlement to a total rating based on individual unemployability due to service-connected disability.  

13.  Entitlement to Dependents' Educational Assistance.

14.  Entitlement to special monthly compensation based on the need for aid and attendance of another person or on account of being housebound.  

15.  Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Coast Guard from May 1968 to March 1969.  He was a member of the Florida Army National Guard from February 1975 to January 1980.  He was also a member of the U.S. Army Reserve from January 1980 to December 1987 and had a period of active duty from October 1980 to December 1987.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  Following the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of any evidence.  38 C.F.R. § 20.1304 (2015).  

In June 2015, the Board denied the appellant's motion to advance this case on the docket.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2015).

It is noted that the issues certified to the Board by the RO include whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for anxiety reaction and depression.  In light of the procedural history of this case, as well as evidence of record and the appellant's contentions, the Board has recharacterized the issue on appeal more broadly for purposes of clarity and to ensure complete consideration of the claim.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed.Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).  In light of the decision below to reopen the claim, no prejudice has resulted from the Board's action in this regard.

The issues certified to the Board also include whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for COPD.  A review of the record, however, indicates that there has never been a prior final denial of that claim.  Rather, the record currently available to the Board shows that, in a March 2004 rating decision, the RO denied entitlement to service connection for COPD, as well as nonservice-connected pension.  The appellant submitted a timely notice of disagreement with the RO's determination, and in January 2005, a Statement of the Case addressing both issues was provided to the appellant.  Later that month, he perfected an appeal via his submission of a VA Form 9.  Thus, the Board finds that the March 2004 rating decision is the proper determination on appeal with respect to this issue, and the claim of service connection for COPD is not subject to the jurisdictional hurdle of reopening.  Given this procedural history, the Board has recharacterized the issue on appeal.  The Board has also included the issue of entitlement to nonservice-connected pension, as that issue remains on in appellate status.  

The issues of entitlement to service connection for a psychiatric disability, a low back disability, COPD, increased ratings for right and left knee posttraumatic degenerative joint disease, TDIU, Dependents' Educational Assistance, special monthly compensation based on the need for aid and attendance of another person or on account of being housebound, and nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The appellant did not serve in the Republic of Vietnam during the Vietnam era, his active service did not include duty or visitation in Vietnam, and the record shows that he was not exposed to an herbicide agent, such as Agent Orange, during active service. 

2.  Prostate cancer did not manifest during the appellant's active service or for many years thereafter, and the record contains no indication that his current prostate cancer is causally related to his active service or any incident therein.

3.  Type II diabetes mellitus did not manifest during the appellant's active service or for many years thereafter, and the record contains no indication that his current type II diabetes mellitus is causally related to his active service or any incident therein.   

3.  In a November 1991 rating decision, the RO denied service connection for a cervical spine disability.  Although the appellant was notified of the RO's decision and his appellate rights in a December 1991 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

4.  In a June 2006 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a cervical spine disability.  Although the appellant was notified of the RO's decision and his appellate rights in a June 2006 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

4.  Evidence received since the June 2006 rating decision denying service connection for a cervical spine disability includes the appellant's statements which, when presumed credible, relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim of service connection for a cervical spine disability.

5.  A chronic cervical spine disability did not manifest during the appellant's active service or to a compensable degree within the first post-service year, and the most probative evidence indicates that his current cervical spine disability is not causally related to his active service or any incident therein, including a 1969 neck injury.

6.  A chronic bilateral upper extremity disability did not manifest during the appellant's period of active service or to a compensable degree within the first post-service year, and the record contains no indication that any current bilateral upper extremity disability is causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.  

7.  In a June 1969 rating decision, the RO denied service connection for an anxiety reaction manifested by tension, insomnia, depressive feelings, and syncopal episodes.  Although the appellant was notified of the RO's decision and his appellate rights in a June 1969 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

8.  In a June 2006 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disability, including anxiety reaction and depression.  Although the appellant was notified of the RO's decision and his appellate rights in a June 2006 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

9.  The evidence received since the last final June 2006 rating decision denying service connection for a psychiatric disability includes testimony from the appellant and clinical records which relate to unestablished facts necessary to substantiate the claim and, if presumed credible, raise a reasonable possibility of substantiating the claim.

10.  In a March 2004 rating decision, the RO denied service connection for hypertension.  Although the appellant was notified of the RO's decision and his appellate rights in an April 2004 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

11.  The evidence received since the final March 2004 rating decision denying service connection for hypertension is either cumulative of the evidence of record considered at the time of the March 2004 rating decision or does not raise a reasonable possibility of substantiating the claim of service connection for hypertension.

12.  In an unappealed July 2003 decision, the Board denied service connection for a low back disability.  

13.  In a June 2006 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a low back disability.  Although the appellant was notified of the RO's decision and his appellate rights in a June 2006 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

14.  Evidence received since the last final June 2006 rating decision denying service connection for a low back disability relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the claim. 

15.  The appellant's service-connected residuals of a fracture of the left ankle with foreign metallic body in soft tissues is manifested by symptoms such as pain and marked limitation of motion, with no ankylosis or functional impairment of the left ankle such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.




CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Type II diabetes mellitus was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The November 1991 rating decision denying entitlement to service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1991). 

4.  The June 2006 rating decision determining that new and material evidence had not been received to reopen the previously denied claim of service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005). 

5.  New and material evidence has been received to reopen the claim of service connection for a cervical spine disability.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  A cervical spine disability was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7.  A bilateral upper extremity disability was not incurred in active service, may not be be presumed to have been incurred in service, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

8.  The June 1969 rating decision denying service connection for an anxiety reaction manifested by tension, insomnia, depressive feelings, and syncopal episodes is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969).  

9.  The June 2006 rating decision determining that new and material evidence had not been received to reopen the previously denied claim of service connection for a psychiatric disability, to include anxiety reaction and depression, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

10.  New and material evidence has been received to reopen the claim of service connection for a psychiatric disability, to include anxiety reaction and depression.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

11.  The March 2004 rating decision denying entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003). 

12.  New and material evidence has not been received to reopen the claim of service connection for hypertension.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

13.  The July 2003 Board decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2002). 

14.  The June 2006 rating decision determining that new and material evidence had not been received to reopen the previously denied claim of service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  

15.  New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

16.  The criteria for a rating in excess of 20 percent for residuals of a fracture of the left ankle with foreign metallic body in soft tissues have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In March 2006 and October 2008 letters issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA provided additional section 5103(a) notification letters to the appellant in September 2010 and November 2012.  All of these letters included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the appellant's claim, most recently in the April 2014 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's complete service treatment and personnel records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  The RO has also obtained records from the Social Security Administration.  

As set forth in more detail below, the appellant contends that his prostate cancer and diabetes mellitus are causally related to his exposure to Agent Orange.  Service department records clearly establish that the appellant did not serve in the Republic of Vietnam during the Vietnam era, nor did he have sea service or overseas service which involved duty or visitation in Vietnam.  Moreover, in response to VA's inquiries, the National Personnel Records Center has unambiguously indicated that their records contain no indication that the appellant served in Vietnam.  

After reviewing the record, the Board finds that no additional development actions are necessary in order to satisfy VA's duty to assist with respect to these claims.  VA has undertaken extensive evidentiary development efforts in connection with the appellant's claim, including obtaining his service personnel records, contacting the National Personnel Records Center, and reviewing the Department of Defense listing of sites of herbicide use and testing outside of Vietnam.  In light of the evidence of record, the Board finds that all potential avenues of development have now been exhausted.  

The Board has considered the appellant's recent contentions to the effect that he was exposed to Agent Orange during a tour of duty aboard the USCGC Basswood, which operated in the inland waterways of Vietnam.  The Board has determined below that the assertion is not credible.  Rather, the record shows that the appellant did not serve aboard the Basswood, and the Board therefore finds that no further evidentiary development regarding the USCGC Basswood is necessary.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  

The record shows that the appellant has also afforded been afforded multiple VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2015).  After reviewing the record, the Board finds that the examination reports obtained are adequate.  The examinations were conducted by qualified medical professionals who provided the necessary medical opinions predicated on both an examination of the appellant as well as a review of the record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal, explained the legal and evidentiary requirements for each of his claims in detail, and asked questions about the nature, onset, and severity of the disabilities at issue in this case.  The hearing focused on the elements necessary to substantiate the claims and the appellant, through his testimony and questioning by his then-representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  The undersigned also explained the types of evidence which could provide support for his claims and held the record open for a period of 30 days following the hearing to allow the appellant the opportunity to submit such evidence.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

Personnel records corresponding to the appellant's period of active duty in the U.S. Coast Guard from May 1968 to March 1969 reflect that he was stationed in Cape May, New Jersey, and Seattle, Washington.  These records indicate that he had no foreign service during this period of active duty.  The appellant's DD 214 is also of record and reflects that he had no foreign or sea service and was discharged for physical disability existing prior to active duty.  

Service treatment records corresponding to the appellant's period of active duty in the U.S. Coast Guard show that, in May 1968, he was examined in connection with his enlistment in the Coast Guard.  No pertinent complaints or abnormalities were identified at that time.  

In-service treatment records show that, in June 1968, the appellant underwent examination for purposes of preparation for "overseas duty ashore and afloat."  Again, no pertinent abnormalities were identified at that time.  

Subsequent service treatment records show that, between June 1968 and September 1968, the appellant was seen on numerous occasions in connection with various complaints.  In June 1968, for example, he complained of nausea, vomiting, and syncopal episodes.  The impression was a viral syndrome.  Later that month, he claimed to have had another syncopal episode while running.  The impression was doubt true syncope.  After the appellant claimed to have had yet another syncopal episode in June 1968, he was diagnosed as having syncopal episode secondary to anxiety, and he was referred for a psychiatric evaluation.  Later that month, the appellant reported that he had had a history of nervousness prior to service which he had not disclosed to the Coast Guard because he did not want to get rejected.  The impression was anxiety reaction, mild.  The appellant was examined by a psychiatrist later that month.  He reported that he had always been nervous and had a history of a suicidal gesture in January 1968, prior to active duty.  The impression was anxiety, immaturity.  

In July 1968 and August 1968, the appellant's sick call complaints included an early upper respiratory infection, a cold, and a depressive episode.  In September 1968, the appellant sought treatment for a headache which he claimed had begun when he hit his head and was struck unconscious after his chair slipped out from under him.  Physical examination was entirely normal, and the diagnosis was headache of questionable etiology, doubt significant injury.  

The Board observes that the sick call records referenced above all reflect that the medical facilities where the appellant sought treatment were located in Cape May, New Jersey.  

The record shows that the appellant was thereafter transferred to a unit in Seattle, Washington.  In October 1968, a military physician there noted that the appellant had reported to the unit the previous day with an out-of-date overseas physical.  He further noted that, in reviewing the appellant's medical records, he had accumulated 16 pages of sick call treatment during the time he was in boot camp.  The physician therefore requested that the appellant's physical and mental condition be evaluated prior to his qualification for overseas duty and concerning his future in the Coast Guard.  

In November 1968, a military physician determined that the appellant was unfit for sea duty pending admission and evaluation of his physical and mental health.  The appellant was hospitalized for evaluation in November 1968 and December 1968.  It was noted that he had a history of frequent visits to sick call for complaints such as fainting spells, headaches and nervousness.  It was also noted that there was no diagnosis of any definite physical disorder.  The appellant dated the onset of his current problems to about three years earlier when he started worrying and felt depressed.  The examiner indicated that the appellant appeared chronically anxious and that his physical symptoms were quite likely an expression of his anxiety.  Following an evaluation, the appellant was diagnosed as having anxiety reaction and suspect seizure disorder that existed prior to entry and was not aggravated by service.  He was determined to be unfit for sea duty and referred to a physical evaluation board for a medical discharge.  

Subsequent service treatment records show that, in January 1969, the appellant sought treatment for laryngeal irritation after inhaling a pillow feather.  No treatment was given.  Later that month, the appellant again sought treatment after he reportedly slipped and fell on a wet deck and lost consciousness.  An examination was entirely within normal limits.  The assessment was a normal examination.  

In February 1969, a Physical Evaluation Board recommended disability discharge due to anxiety reaction and a seizure disorder which existed prior to service and not aggravated therein.  

Subsequent service treatment records show that ,in March 1969, the appellant again sought treatment after a claimed fall.  An examination was negative, but for slight swelling in the neck.  The examiner described the validity and seriousness of the appellant's complaints as questionable, but referred him to the clinic for further evaluation.  The following day, the appellant was examined.  The examiner diagnosed "no serious injury to neck."  No medical intervention was given.  

In March 1969, following his separation from active duty, the appellant filed an original application for VA compensation benefits, seeking service connection for anxiety reaction and a seizure disorder.  His application is silent for mention of any other disability, including prostate cancer, diabetes mellitus, a cervical spine disability, upper extremity pain, hypertension, or a low back disability, as is medical evidence received in support of the claim.  

In connection with his claim, the appellant was afforded a VA medical examination in April 1969 at which he was diagnosed as having anxiety reaction manifested by syncopal episodes of a vasopressor type, neurologic disorder not found.  The remaining examination was normal, including the appellant's cardiovascular system, respiratory system, digestive system, musculoskeletal system, and endocrine system.  The appellant's blood pressure was 120/60.  Laboratory and imaging testing was also negative, including a chest X-ray and testing for sugar in the urine.  

In a June 1969 rating decision, the RO denied service connection for anxiety reaction manifested by tension, insomnia, depressive feelings and syncopal episodes, finding that the condition preexisted service and was not aggravated therein.  The appellant was notified of the RO's determination and his appellate rights in a June 1969 letter, but he did not appeal nor was new and material received within the applicable time period.  Neither the appellant nor his representative has contended otherwise.  

As set forth above, the appellant was a member of the Florida Army National Guard from February 1975 to January 1980.  Service treatment records corresponding to such service show that, at his February 1975 reenlistment examination, no pertinent complaints or abnormalities were identified.  The appellant's neck, spine, chest, lungs, and upper and lower extremities were examined at that time and determined to be normal.  The appellant's endocrine system and vascular system were also normal, as was laboratory testing, including for sugar in the urine.  A psychiatric examination was also normal.  On a report of medical history completed in connection with the examination, the appellant denied having or ever having had shortness of breath, pain or pressure in his chest, high blood pressure, arthritis, recurrent back pain, depression or excessive worry, periods of unconsciousness, and nervous trouble of any sort.  

In a January 1976 letter to National Guard authorities, the appellant's private physician indicated that the appellant had had a history of several syncopal episodes some years ago.  He indicated that a neurological work-up and EEG had all been negative and that the appellant had been diagnosed as having an acute anxiety reaction.  He indicated that there had been no recurrence since then. 

In May 1976, while on active duty for training, the appellant sought treatment for complaints in the area of his lower left chest and back.  The impression was a chest wall muscle strain.  No injury was reported.

On April 3, 1979, also during a period of active duty for training, the appellant sought treatment and claimed to have severe stomach pain with pain in his chest and both lung and rib cage areas from back to front.  The assessment was a muscle strain.  On April 5, 1979, the appellant again sought treatment and claimed that he still had "strong back pains."  He denied a history of trauma or heavy lifting.  The assessment was acute lumbar strain - obese.  

In June 1979 and May 1980, the appellant underwent physical examinations in connection with his continued membership in the Florida National Guard and Army Reserve.  On both occasions, the appellant's neck, spine, chest, lungs, and upper and lower extremities were examined and determined to be normal.  The appellant's endocrine system and vascular system were also normal, as was laboratory testing, including for sugar in the urine.  A psychiatric examination was also normal.  On a report of medical history completed in connection with the examination, the appellant denied having or ever having had shortness of breath, pain or pressure in his chest, high blood pressure, arthritis, recurrent back pain, depression or excessive worry, periods of unconsciousness, and nervous trouble of any sort.  

As set forth above, the appellant served on active duty from October 1980 to December 1987.  In pertinent part, service treatment records corresponding to this period of active duty show that, in June 1983, the appellant underwent a physical examination for the purpose of promotion.  At that time, his neck, spine, chest, lungs, and upper and lower extremities were examined and determined to be normal.  The appellant's endocrine system and vascular system were also normal, as was laboratory testing, including for sugar in the urine.  A psychiatric examination was also normal.  On a report of medical history completed in connection with the examination, the appellant denied having or ever having had shortness of breath, pain or pressure in his chest, high blood pressure, arthritis, recurrent back pain, depression or excessive worry, periods of unconsciousness, and nervous trouble of any sort.  

In February 1985, the appellant underwent a complete physical examination for purposes of an appointment.  Again, the appellant's neck, spine, chest and lungs, and upper and lower extremities were examined and determined to be normal.  The appellant's endocrine system and vascular system were also normal, as was laboratory testing, including for sugar in the urine.  A psychiatric examination was also normal.  The prostate was slightly enlarged.  On a report of medical history completed in connection with the examination, the appellant denied having or ever having had shortness of breath, pain or pressure in his chest, high blood pressure, arthritis, recurrent back pain, depression or excessive worry, periods of unconsciousness, and nervous trouble of any sort.  

In 1987, the appellant sought treatment for chest pain and left shoulder pain.  He denied a history of cardiac problems, including hypertension.  He acknowledged smoking two packs of cigarettes daily and indicated he had a chronic cough.  Following an evaluation, the diagnosis was mild tendonitis, right shoulder.  

In January 1988, the appellant filed additional claims for VA compensation, including service connection for a left ankle disability and a bilateral knee disability.  Again, his claim is silent for mention of any other disability, including prostate cancer, diabetes mellitus, a cervical spine disability, upper extremity pain, hypertension, or a low back disability.  

Post active duty service treatment records show that, in November 1988, the appellant underwent a quadrennial examination in connection with continued membership in the Army Reserve.  At that time, no pertinent complaints or abnormalities were identified.  The appellant's neck, spine, chest, lungs, and upper and lower extremities were examined and determined to be normal.  The appellant's endocrine system and vascular system were also normal, as was laboratory testing, including for sugar in the urine.  The appellant's prostate was normal.  A chest X-ray was normal.  A psychiatric examination was also normal.  On a report of medical history completed in connection with the examination, the appellant denied having or ever having had shortness of breath, pain or pressure in his chest, high blood pressure, arthritis, recurrent back pain, depression or excessive worry, periods of unconsciousness, and nervous trouble of any sort.  The appellant acknowledged that he smoked 11/2 packs of cigarettes daily.  

In connection with his claim, the appellant underwent VA medical examination in August 1988 at which time he was diagnosed as having a history of a left ankle fracture and degenerative joint disease of both knees.  No other pertinent complaints or abnormalities were noted.  

In a September 1988 rating decision, the RO, inter alia, granted service connection for residuals of a fracture of the left ankle with foreign metallic body in the soft tissues.  The RO assigned an initial noncompensable rating, effective December 19, 1987.  

In September 1991, the appellant submitted additional claims for VA compensation and pension, including service connection for a cervical spine disability.  Records assembled in connection with his claim include VA clinical records showing that, in October 1989, the appellant had been treated with cervical traction for neck pain with radicular pain in the right arm.  The appellant reported that he had been told that he had a compression fracture at C5.  X-ray studies showed degenerative joint disease.  

In a November 1991 rating decision, the RO denied service connection for a cervical spine disability.  The RO noted that, although the service treatment records indicated that the appellant had been treated for slight swelling in his neck in March 1969 after a fall, the diagnosis was no serious injury to the neck.  The RO further determined that the currently diagnosed degenerative joint disease of the cervical spine was not related to service, as the evidence showed that the appellant's neck injury while on active duty was not chronic in nature.  The appellant was notified of the RO's determination and his appellate rights in a December 1991 letter, but he did not appeal, nor was new and material evidence received within the applicable time period.  

In February 1997, the appellant again filed a claim for additional VA compensation, including service connection for a low back disability which he claimed had been incurred in service as a result of an injury.  

Records assembled in connection with the claim include an accident report showing that, in August 1995, the appellant sought treatment for neck pain after he was involved in an automobile accident.  The assessment was an acute cervical strain.  At that time, the appellant reported that he had never previously had the same or similar condition.  

In pertinent part, VA clinical records dated from October 1989 to October 1996 show treatment for multiple complaints.  In April 1994, the appellant reported chronic low back pain on an intermittent basis since 1981 and getting progressively worse since a 1992 motor vehicle accident.  X-ray studies showed mild lumbar spondylosis.  The diagnosis was musculoskeletal low back pain.  Also in April 1994, the appellant was noted to have a history of a compression fracture in 1989 and whiplash from a 1992 car accident.  

In pertinent part, private medical records dated from November 1995 to January 1996 show that the appellant reported a history of low back pain, cervical pain, and burning in both arms.  He indicated that he had been in a motor vehicle accident in 1995 and had a history of a compression fracture in 1988.  The clinical impressions included a lumbar strain.  MRI testing showed a right paracentral protrusion at C4-C5 and some decreased disc heights and dehydration of all of the lumbar discs, findings that were considered to be consistent with a degenerative disc problem commonly seen in anyone above the age of 40.  There was no indication of significant disc herniation or protrusion.  The physician indicated that he did not anticipate that these findings would cause the appellant any long-term problems or that he would have any kind of impairment or disability.  

In a September 1998 rating decision, the RO denied service connection for a low back disability, finding that although service treatment records showed treatment for an acute lumbar strain, the condition was shown to have resolved and the record did not show a nexus between the in-service lumbar strain and any current low back disability.  The appellant appealed the RO's determination.  

Additional VA clinical records dated from December 1999 to December 2002 show treatment for multiple complaints, including chronic back pain.  In September 1999, the appellant claimed that he had had a history of back problems since 1981 when he sustained an injury in a parachute fall.  In December 2001, he reported chronic low back pain related to back problems in service.  

In support of his claim, the appellant also submitted statements from his son and an individual with whom he had served describing symptoms associated with the appellant's back.

In a June 2002 statement, the appellant claimed that he developed low back problems while on active duty from 1980 to 1985 when he was assigned to a maintenance company where he had to unload trucks by himself.  He also claimed that his low back had "seized up" on one occasion after he sneezed, necessitating emergency treatment.  The appellant also indicated that, in 1988, he was involved in a car accident which resulted in additional back pain.  

In November 2002, the appellant submitted an application for VA pension benefits.  In response to a question regarding whether or not he had ever served in Vietnam, the appellant responded "No."  In response to a question regarding whether or not he was exposed to Agent Orange or other herbicides, the appellant also answered "No."  

At a VA medical examination in December 2002, the appellant claimed to have had persistent low back pain since 1982 when he strained his back after heavy lifting and was out of work for about a week.  On examination, the appellant was described as very obese.  Lumbar motion was limited by his severely obese body habitus.  The examiner concluded that it was as likely as not that the appellant's low back disability stemmed from his current morbid obesity as well as from some preexisting condition of back strain.  He indicated that it was not as likely that his current low back disability was related to service, than to his current medical condition and possibly some other injuries sustained at the time of motor vehicle accidents in 1992 and 1995.  

In a March 2003 statement, the appellant indicated that he had been diagnosed with two life threatening diseases, including hypertension.  

In pertinent part, additional VA clinical records show continued treatment for back pain and obesity.  A depression screening in January 2003 was negative.  In February 2003, the appellant was seen for elevated blood pressure.  He was diagnosed as having mild hypertension and prescribed medication.  In September 2004, the appellant reported a history of hypertension but indicated that his home blood pressure checks were within normal limits.  He denied chest pain and shortness of breath.  The diagnoses included hypertension.  

In a July 2003 decision, the Board denied service connection for a low back disability, finding that the appellant did not have a chronic low back disability in service and that any current low back disability was not related to service, including any in-service injury.  In reaching its decision, the Board considered the appellant's statements concerning in-service injuries and the existence of chronic low disability since service, but found them to be lacking credibility and less probative than the contemporaneous record.  

In November 2003, the appellant filed a motion for reconsideration of the Board's July 2003 decision.  He indicated that, although he never mentioned his back problems when filling out his reports of medical history, that was because he was told not to write anything down that was not chronic and he did not know what that meant because he is not a doctor.  In January 2005, the Board denied his motion.  

In October 2003, the appellant submitted an application for VA compensation benefits, seeking service connection for additional disabilities, including a cervical spine disability.  He indicated that his cervical spine disability was the result of stress caused by the military, according to his VA doctor.  On his application, the appellant indicated that he had not served in Vietnam, but did not know if he had been exposed to Agent Orange.  

In a March 2004 rating decision, the RO, inter alia, denied service connection for hypertension, finding that the condition had not been present during active service nor was the current hypertension shown to be causally related to active service.  The appellant was notified of the decision and his appellate rights in an April 2004 letter.  

In April 2004, the appellant submitted a statement indicating that he had not intended to file a claim of service connection for hypertension, as it was only recently diagnosed.  He indicated that he only intended to report that it had been diagnosed.  

In February 2006, the appellant again submitted an application for VA compensation benefits, seeking service connection for multiple disabilities, including a compression fracture of the cervical spine which he claimed began on March 1, 1999; a low back disability which he claimed began on May 10, 1976; hypertension, which he indicated began on April 13, 2005; and depression, which he indicated began on April 19, 2005.  He also claimed that he had served in Vietnam from December 1968 to March 1969, but had not been exposed to Agent Orange or other herbicides.  

Additional VA clinical records assembled in support of the claims show continued treatment for multiple medical conditions, including hypertension and low back pain.  In March 2006, the appellant claimed that he had a history of low back pain since 1976 when he was in the Army.  He claimed that he had been advised at that time that he had pulled muscles.  In May 2006, the appellant was seen for an elevated PSA test.  It was noted that he had a history of smoking two packs daily for 31 years.  In June 2009, the appellant was seen in the mental health clinic.  He reported that he had been feeling depressed and irritable over the past year and that his chronic pain had been worsening and was a major factor.  In reporting his previous mental health history, the appellant claimed that he had an episode of depression while in the Coast Guard, "after his Vietnam experience."  Specifically, he claimed that he had served on a buoy-tender ship which was fired upon "and some sailors lost their lives."  He claimed that he had been hospitalized after a suicide attempt in Seattle in 1969.  He also claimed that, after his back injury in the Army, he had depressed moods off and on over the years due to his back pain.  He claimed that his back injury had occurred in 1976 "after being thrown off a balcony while a military policeman."  The diagnoses included mood disorder due to chronic severe pain and limitations, chronic back pain (due to back injury in Army), and diabetes mellitus.

Records received from the Social Security Administration (SSA) in December 2004 show that the appellant alleged disability due to multiple conditions.  His application was initially denied, and he appealed.  In a May 2005 determination, an Administrative Law Judge (ALJ) determined that the appellant had been disabled since November 2002 due to multiple conditions, including degenerative joint disease of the knees and ankles and degenerative disc disease of the lumbar spine.  The ALJ also noted that the appellant had depression which caused moderate difficulties in maintaining concentration, persistence or pace.  

Medical records received from SSA show that, at an examination in April 2003, the appellant claimed that he had had intermittent low back pain for 20 years which developed following forceful sneezing.  He denied any other trauma.  The appellant also reported that he had had high blood pressure for the past two months.  At a May 2004 examination, the appellant alleged disability due to multiple conditions, including cervical and lumbar pain and hypertension.  He claimed that his cervical lumbar pain began in 1979, when he was in the military and doing jumps from planes.  He indicated that it was his belief that he sustained injuries over time.  The appellant reported that he had hypertension which had been diagnosed one year earlier.  He denied having diabetes.  The diagnoses included cervical and lumbar pain and hypertension.  On examination, the appellant was obese, weighing 270 pounds.  The upper extremities were normal in all pertinent respects, including a neurological evaluation.  The diagnoses included chronic lumbosacral and cervical spine pain secondary to multiple degenerative disk disease, severe obesity, and mild hypertension.  

In a June 2006 rating decision, the RO, inter alia, determined that new and material evidence had not been received to reopen the previously denied claims of service connection for a cervical spine disability, a low back disability, and a psychiatric disability, including anxiety reaction and depression.  The appellant was notified of the RO's determination and his appellate rights in a June 2006 letter, but he did not appeal, nor was new and material evidence received within the applicable time period.  

In March 2008, the appellant contacted his congressional representative.  He indicated that, despite his multiple ailments, VA was not providing him with adequate compensation.  He indicated that he had hypertension, which was "probably natural and not service-connected."  He also indicated that he had possible prostate cancer which was "probably not service-connected."  He indicated that he had a cervical spine disability with secondary bilateral upper extremity pain which his doctor said was due to "stress" from military service.  He claimed that he had type II diabetes mellitus which his physician said was caused by Agent Orange exposure.  The appellant indicated that, although he was a "Vietnam-era veteran," he could not recall "ever being sprayed with that stuff, but we did help with and supervise the loading of it onto US Navy ships when I was in the U S Coast Guard."  He claimed that his current low back disability had been incurred during active duty for training in 1976.  The appellant indicated that he was permanently and totally disabled and required the aid and assistance of another person for his activities of daily living.  

In a June 2009 statement, the appellant reported that he had recently been diagnosed as having a mood disorder and depression, both of which had been caused by the constant and intense pain resulting from his service-connected knee, ankle, and back disabilities.

In November 2009, the appellant was afforded a VA joints examination at which time he claimed that he had had cervical spine compression fractures, neck pain, and bilateral upper extremity radiculopathy since 1985.  He reported that he had been in motor vehicles accidents in 1996 and 1997 in which he was rear-ended and subsequently seen for a cervical injury.  On examination, the upper extremities were normal with no evidence for radiculopathy.  X-ray studies showed mild to moderate degenerative joint disease in the cervical spine.  The diagnoses included degenerative joint disease of the cervical spine and normal upper extremity examination, no evidence of a radiculopathy.  After examining the appellant and reviewing the record, the examiner concluded that it is less likely than not that the appellant's current cervical condition was caused by his active service or any incident therein, including the 1969 neck injury.  The examiner explained that the service treatment records indicated that the 1969 neck injury reportedly sustained by the appellant was not serious and that he had no neck problems or pathology after that incident, including a normal spine examination in November 1988.  

At a VA mental health examination in November 2009, the appellant reported that he had been under treatment for depression for the past six years.  He claimed that his depression "is caused only by the physical pain he suffers from."  He indicated that he had a history of an anxiety reaction with a seizure disorder, but stated "I don't have that anymore."  After examining the appellant and reviewing the record, the examiner diagnosed the appellant as having depressive disorder due to chronic pain.  The examiner concluded that the appellant's condition was not causally related to his active service or any service-connected disability.  He explained that the cause of the appellant's depressed mood was his low back disability, which was not service-connected.  Further, he indicated that the appellant's depressive symptoms were more likely than not to have started secondary to childhood physical abuse by his mother as well as the death of his father at age 4.  The examiner indicated that his conclusions were based on a review of the claims folder, including the appellant's service treatment records, as well as a clinical evaluation review of recent research and DSM IV diagnostic criteria.  

In an August 2010 statement, the appellant claimed that, although it was not noted in his service records, he had served in Vietnam for one month on a buoy tender, as well as in Alameda, California, where he loaded Agent Orange on to Navy ships.  He also indicated that he served temporarily in Anacortes, Washington, San Francisco, and had "NATO travel orders to Canada."  The appellant also indicated that he had been diagnosed as having PTSD.  

In a February 2012 statement, the appellant claimed that, when he had undergone VA examination for his back several years ago, "that doctor told me in the presence of my daughter he agreed with my provider that the condition was obviously caused by military service."  He further indicated that "I don't know if he later confused me with someone else, but his report to you stated that the condition was due to the fact that I was "morbidly obese."  The appellant claimed that he was not morbidly obese, nor had he been obese in service.  He described the examiner as "stupid."  

In a December 2012 statement, the appellant claimed that he had served in Vietnam for one month aboard the USCGC Basswood which operated in the waters off Vietnam.  He further claimed that he was "boots on the ground" in both Da Nang and Cam Ranh Bay.  The appellant claimed that, when he volunteered for service in Vietnam, "[my] chief laughed and said, 'We've got a waiting list to go there.  The war will be over by the time they get to you."  As a result, he claimed that "volunteering to take a TDY was the best I could do."  

In support of his contentions, the appellant submitted an excerpt from a privately hosted internet page listing crewmembers of the USCGC Basswood.  The appellant is noted to have served in 1968 in Guam.  

In June 2013, in response to a request from VA, the service department indicated that there were no records in the appellant's file to substantiate any service in the Republic of Vietnam.  

In a May 2015 email to the appellant's daughter, VA's Director of Compensation and Pension confirmed that the Coast Guard Cutter Basswood was on the ships list for Agent Orange exposure in the inland waterways of Vietnam.  

In a May 2015 letter, a VA physician's assistant indicated that the appellant had been her patient since 2002.  She noted that the appellant felt he had PTSD, prostate cancer, diabetes, and neck and back pain related to his military service.  She indicated that he was a Vietnam era veteran.  

At his May 2015 Board hearing, the appellant testified that he had been exposed to Agent Orange during service on multiple occasions.  He claimed that while he was stationed in Alameda, California, his military duties included loading barrels of Agent Orange on ships bound for Vietnam.  He further claimed that, in November 1968, he was assigned temporary duty to the U.S. Coast Guard Cutter Basswood, a buoy tender operating off the coast of Vietnam.  He claimed that the ship docked in Vietnam in order to acquire supplies and fuel and that he spent time on the land mass of Vietnam at that time.  He recalled that he had been diagnosed as having diabetes mellitus approximately six years prior and had been diagnosed as having prostate cancer four years prior.  With respect to his cervical spine disability with upper extremity pain, the appellant claimed that his condition apparently developed in service.  He further claimed that, approximately six months after service, he sought treatment for radiating cervical pain and his physician "told me that it was service connected from the stress of being in the military service plus having to wear that heavy steel pot that we used to have."  Transcript at page 36.  With respect to his low back, the appellant testified that he first sustained an injury in 1976, while on active duty for training.  He claimed that he sustained injury on several subsequent occasions over the years, including an incident in which he was thrown from a balcony as a military policeman, when he fell off the skids of a helicopter, when he jumped off the back of a 5 ton truck, and while unloading big trucks as a supply sergeant.  The appellant further testified that, when he underwent VA medical examination, the examiner told him that, obviously, he had injured his back in service and was going to write a report to that effect.  On the examination report, however, the examiner wrote that his back was due to morbid obesity which could not be true as he had not been obese in service.  The appellant testified that he had been experiencing a pain level of 10 out of 10 in his low back for the past 40 years.  Regarding his claim of service connection for a psychiatric disability, the appellant testified that he had recently been diagnosed as having PTSD, as well as depression due to constant pain.  With respect to in-service stressors, the appellant testified that during his Coast Guard service, he "had to at one point, go scrape the body of a 5-year-old child off a seawall."  He also had to "pick[] up...[a] floating dead body."  He claimed that as a military police officer, "more than once, I had to take care of bodies of people who died in vehicle accidents."  Transcript at page 69.  


Applicable Law

New and material

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The term "active military, naval, or air service" means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (2014); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(C) (West 2014); 38 C.F.R. § 3.6(c) (2014); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).

Service connection for certain chronic diseases, including malignant tumors, an organic disease of the nervous system, arthritis, cardiovascular-renal disease, and diabetes mellitus, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015). 

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015). 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA regulations require that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).   

The enumerated diseases which are deemed to be associated with herbicide exposure include prostate cancer and diabetes mellitus.  Id.  The Secretary of Veterans Affairs also determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997). 


Increased rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2015).  A claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2015). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2015).  Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where, as here, a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



Analysis

Prostate cancer and diabetes mellitus 

The appellant seeks service connection for prostate cancer and diabetes mellitus.  He contends that these conditions are a direct result of his exposure to Agent Orange.  

Specifically, the appellant claims that, during his period of active duty in the U.S. Coast Guard, he was exposed to Agent Orange on multiple occasions.  He claims that, in November 1968, he was assigned temporary duty aboard the U.S. Coast Guard Cutter Basswood, a buoy tender operating in the inland waters of Vietnam.  He further claims that the vessel docked in Vietnam in order to acquire supplies and fuel and that he spent time on the land mass of Vietnam in November 1968, including in Da Nang and Cam Ranh Bay.  Finally, the appellant claims that he was stationed in Alameda, California, where his duties included loading barrels of Agent Orange on ships bound for Vietnam.  

After carefully considering the appellant's contentions in light of the evidence of record, the Board finds that the preponderance of the evidence is against the claims.

As a preliminary matter, the Board finds that the record on appeal establishes that neither prostate cancer nor diabetes mellitus was present during the appellant's active duty or for many years thereafter.  The appellant's service treatment records are entirely silent for mention of either condition.  In fact, the record on appeal contains multiple physical examination reports spanning the period from May 1968 to November 1988.  Without exception, these records consistently show that examination of the appellant's endocrine system and prostate were negative for findings of diabetes mellitus and prostate cancer.  Additionally, repeated laboratory testing conducted in connection with these examinations was negative, including for sugar in the urine.  

The Board further notes that the post-service record on appeal is similarly negative for complaints or findings of prostate cancer or diabetes mellitus within the first post-service year or many years thereafter.  In fact, the record shows that the appellant was not diagnosed as having diabetes mellitus until 2009 and was not diagnosed as having prostate cancer until 2010.  Based on the foregoing, the Board finds that the most probative evidence establishes that prostate cancer and diabetes mellitus were not present during the appellant's active duty or manifest to a compensable degree within the first post-service year.  Neither the appellant nor his representative has contended otherwise.  

Rather, the appellant contends that his post-service prostate cancer and diabetes mellitus are causally related to exposure to Agent Orange in service. 

With respect to the appellant's claim of service connection based on Agent Orange exposure, the Board first notes that service department records establish that the appellant did not serve in the Republic of Vietnam during the Vietnam era, nor did he have overseas service which involved duty or visitation in Vietnam.  

First, in response to VA's inquiries, the service department has unambiguously indicated that their records contain no indication that the appellant served in Vietnam during his active duty.  

Moreover, the appellant's service personnel records unambiguously establish that he was stationed in New Jersey and Washington State only, not Vietnam, as he now claims.  Additionally, his DD Form 214 expressly indicates that he had no foreign or sea service.  As delineated in detail above, the appellant's service treatment records are consistent with his personnel records with respect to his duty stations.  He was specifically documented as having sought treatment in the United States during the time period in question.

In addition, the Veteran himself had made statements in connection with earlier claims indicating that he did not serve in Vietnam

The Board has carefully considered the appellant's recent claims to the effect that, in November 1968, he served aboard the USCGC Basswood operating in the inland waterways of Vietnam and spent time in Cam Ranh Bay and Da Nang.  The Board finds that his statements, however, are lacking in credibility.  As detailed above, the appellant's service treatment records reflect that, shortly after arriving at his duty station in Washington in October 1968, a military physician determined, in early November 1968, that the appellant was unfit for sea duty pending admission and evaluation of his physical and mental health.  The appellant was thereafter hospitalized for evaluation in November 1968 and December 1968, after which the determination that he was unfit for sea duty was confirmed.  The Board assigns far more probative weight to the objective contemporaneous record than to the statements of the appellant, made in the context of a claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a claimant).  

The Board has also considered the private internet page submitted by the appellant which lists him as a crewmember of the USCGC Basswood.  The Board finds that this document is of no probative value in establishing the appellant's presence in Vietnam aboard the Basswood, as it contradicts official service department personnel and clinical records, which establish that he was in New Jersey and Washington during that entire time period.  Cf. Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that a medical opinion based upon an inaccurate factual premise is of little probative value).  It is also unclear as to where the information was obtained that was used in creating that list.  

The Board further observes that prior to filing his claims of service connection for diabetes mellitus and prostate cancer secondary to Agent Orange exposure in Vietnam, the appellant had specifically and repeatedly denied ever having served in Vietnam.  As noted above, when he submitted applications for VA benefits in November 2002 and October 2003, in response to a question regarding whether or not he had ever served in Vietnam, the appellant responded "No."  

The Board notes that the appellant's recent statements that he served in Vietnam were made in the context of a claim for monetary benefits based on Agent Orange exposure.  The fact that these recent statements contradict his earlier statements raises significant questions regarding his veracity.  Moreover, as noted above, his recent statements are flatly contradicted by the official service department records, as well as the contemporaneous clinical records.  

The Board has also considered the appellant's recent contentions to the effect that he was stationed in Alameda, California, where he was exposed to Agent Orange while loading barrels onto ships bound for Vietnam.  The Board first observes that Alameda, California, is not included on the the Department of Defense (DOD) list of herbicide use and test sites outside Vietnam.  More importantly, the appellant's service personnel records show that he never served in Alameda, California, as he now claims.  

For the reasons set forth above, the Board finds that the appellant's recent claims to the effect that he served in Vietnam and was exposed to Agent Orange in service are not credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).  

Under these circumstances, the Board finds that the appellant is not entitled to the legal presumption of herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  Additionally, the Board finds that the record on appeal contains no credible indication that the the appellant was actually exposed to herbicides, such as Agent Orange, during his active duty.  The appellant's service treatment and personnel records contain no indication of Agent Orange exposure and official service department records contain no documentation of spraying, testing, transporting, storage or use of herbicides at the appellant's duty stations in New Jersey or Washington State.  Under these circumstances, the Board finds that the evidence establishes that the appellant was not exposed to Agent Orange in service.  Therefore, the Board finds that in-service exposure to an herbicide agent such as Agent Orange has not been established, nor may it be presumed.  38 C.F.R. § 3.309(e) (2015).  

The record on appeal otherwise contains no indication of a link between the appellant's current prostate cancer and diabetes mellitus and his active service or any incident therein other than herbicide exposure.  

In summary, the Board finds that the most probative evidence shows that prostate cancer and diabetes mellitus were not present during the appellant's active service or for many years thereafter.  He also did not have herbicide exposure in service.  For these reasons, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53. 


Cervical spine disability 

As noted, service treatment records corresponding to the appellant's first period of active duty show that, in March 1969, he sought treatment after he claimed to have fallen.  An examination was negative, but for slight swelling in the neck.  The examiner described the validity and seriousness of the appellant's complaints as "questionable," but referred him to the clinic for further evaluation.  On the following day, the appellant was examined, and the examiner diagnosed him with "no serious injury to neck."  No medical intervention was given.  The remaining service treatment records are negative for complaints or abnormalities pertaining to the neck or cervical spine.  

In March 1969, following his separation from active duty, the appellant filed an original application for VA compensation benefits, seeking service connection for an anxiety reaction and a seizure disorder.  His application is conspicuously silent for mention of a cervical spine disability, as is medical evidence received in support of the claim.  That medical evidence includes an April 1969 VA examination report which shows that the appellant's musculoskeletal system was normal.  

Subsequent service treatment records corresponding to the appellant's service in the National Guard and Army Reserve are similarly negative for complaints or abnormalities pertaining to the neck or cervical spine.  Indeed, at his February 1975 reenlistment examination, as well at periodic examinations in June 1979 and May 1980, the appellant's neck and spine were examined and determined to be normal.  

Service treatment records corresponding to the appellant's second period of active duty are also negative for complaints or abnormalities pertaining to the neck or cervical spine.  Physical examinations conducted in June 1983 and February 1985 show that the appellant's neck and spine were examined and determined to be normal.  

In January 1988, following separation from his second period of active duty, the appellant filed additional claims for VA compensation seeking service connection for multiple disabilities.  Again, however, his claim is silent for mention of a cervical spine disability.  

Post active duty service treatment records show that, in November 1988, the appellant underwent a quadrennial examination in connection with continued membership in the Army Reserve.  At that time, the appellant's neck and spine were again examined and determined to be normal.  

In September 1991, the appellant submitted additional claims for VA compensation, including service connection for a cervical spine disability.  Records assembled in connection with his claim include VA clinical records showing that, in October 1989, the appellant was treated with cervical traction for neck pain with radicular pain in the right arm.  The appellant reported that he had been told that he had a compression fracture at C5.  X-ray studies showed degenerative joint disease.  

In a November 1991 rating decision, the RO denied service connection for a cervical spine disability.  The RO noted that, although the service treatment records showed that the appellant had been treated for slight swelling in his neck in March 1969 after a fall, the diagnosis was no serious injury to neck.  The RO further determined that the currently diagnosed degenerative joint disease of the cervical spine was not related to service, as the evidence showed that the appellant's neck injury while on active duty was not chronic in nature.  The appellant was notified of the RO's determination and his appellate rights in a December 1991 letter, but he did not appeal, nor was new and material evidence received within the applicable time period.  Thus, the November 1991 rating decision denying entitlement to service connection for a cervical spine disability is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1991). 

In pertinent part, subsequent VA clinical records show that, in April 1994, the appellant reported a history of a compression fracture in 1989 and whiplash from a 1992 car accident.  He did not report an in-service neck injury.  

The record also includes an accident report showing that, in August 1995, the appellant sought treatment for neck pain after he was involved in an automobile accident.  The assessment was an acute cervical strain.  At that time, the appellant reported that he had never previously had the same or similar condition.  

Private medical records show that, in November 1995, the appellant reported a history of cervical pain and burning in both arms.  He indicated that he had been in a motor vehicle accident in 1995 and had a history of a compression fracture in 1988.  He made no reference to an in-service injury, nor did he report chronic neck pain since service.  MRI testing showed a right paracentral protrusion at C4-C5 and some decreased disc heights and dehydration of all of the lumbar discs, findings that were considered to be consistent with a degenerative disc problem commonly seen in anyone above the age of 40.  

In an October 2003 statement, the appellant reported that his VA doctor had told him that his cervical spine disability was the result of stress caused by the military.  

At a May 2004 examination conducted in connection with the appellant's application for disability benefits from SSA, the appellant claimed that his current cervical and lumbar pain began in 1979, when he was in the military and sustained injuries while "doing jumps from planes."  The diagnoses included chronic cervical spine pain secondary to multiple degenerative disk disease.

In February 2006, the appellant submitted another application for VA compensation, again seeking service connection for a cervical spine disability.  Specifically, the appellant indicated that he had a compression fracture of the cervical spine which had begun on March 1, 1999.  

In a June 2006 rating decision, the RO determined that new and material had not been received to reopen the previously denied claim of service connection for a cervical spine disability.  In its decision, the RO found that the record continued to lack evidence linking any current cervical spine disability to service.  The appellant was notified of the RO's determination and his appellate rights in a June 2006 letter, but he did not appeal, nor was new and material evidence received within the applicable time period.  Under these circumstances, the June 2006 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

In this appeal, the appellant again seeks to reopen his claim of service connection for a cervical spine disability.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

The Board has therefore carefully considered the record, with particular attention to the additional evidence received since the final June 2006 rating decision denying service connection for a cervical spine disability.  

The additional evidence associated with the record includes the appellant's May 2015 Board hearing testimony to the effect that his cervical spine disability had been identified approximately six months after separation by his physician.  

The Board notes that the appellant's statements to the effect that he was diagnosed as having a cervical spine disability within six months of service separation are certainly new.  Given the applicable legal criteria, this evidence relates to an unestablished fact necessary to substantiate the claim, i.e. potential evidence of a chronic cervical spine disability within the applicable presumptive period.  Presuming the credibility of the appellant's recent statements as required by Justus, such evidence raises a reasonable possibility of substantiating the claim.  This evidence is therefore new and material and the claim is reopened. 

Turning to the merits of the claim, however, the Board notes that the Justus presumption of credibility does not attach after a claim has been reopened.  Rather, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Shade v. Shinseki, 24 Vet. App. 110, 124 (2010) (noting that "[n]ew and material evidence is evidence that-if found credible-would either entitle the claimant to benefits or to some further assistance from the Secretary in gathering evidence that could lead to the granting of the claim.  Of course, once a claim is reopened, the adjudicator may determine that the new evidence is not credible or is outweighed by other evidence."). 

After carefully considering the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for a cervical spine disability.  

As a preliminary matter, the Board wishes to make clear that it has carefully considered the appellant's lay statements and history offered in support of his claim, including purported in-service injuries, as well as in-service and post-service symptomatology.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In this case, however, the Board finds that the statements made by the appellant in support of his claim for VA benefits are not credible.  The appellant's statements are inconsistent and unsupported by the evidence of record.  Rather, they are contradicted by the contemporaneous evidence of record.

For example, as set forth above, the appellant claimed that he had experienced cervical pain since 1979 after he sustained injuries "doing jumps from planes."  The appellant's official service personnel records, however, show that his military occupational specialties included supply clerk and military policeman.  He had no duties or training as a paratrooper.  

The Board also notes that the appellant's reported medical history has varied with respect to the onset of his cervical spine symptoms.  For example, during a VA clinic visit in April 1994, the appellant reported a history of a compression fracture in 1989 and whiplash from a 1992 car accident, both after service separation.  He did not report an in-service neck injury at that time, nor did he report continuous symptoms since service.  In August 1995, the appellant sought treatment for neck pain after he was involved in an automobile accident.  At that time, the appellant reported that he had never previously had the same or similar condition.  In November 1995, the appellant reported a history of a compression fracture in 1988.  In February 2006, the appellant reported that he had a compression fracture of the cervical spine which had begun on March 1, 1999.  At a November 2009 VA medical examination, the appellant claimed that he had had cervical spine compression fractures, neck pain, and bilateral upper extremity radiculopathy since 1985.  

Given the inconsistent and unreliable statements he has provided, the Board is unable to assign any probative value to his statements.  Rather, the appellant's statements regarding his injuries and symptomatology, both in service and thereafter, are lacking in reliability and credibility.  The Board assigns far more probative weight to the objective, contemporaneous record than to the inconsistent statements of the appellant of events which occurred decades earlier and which were largely made in the context of claims for monetary benefits.   

As set forth above, the contemporaneous evidence of record includes the appellant's service treatment records which document treatment for a claimed neck injury in March 1969.  The examiner at that time described the validity and seriousness of the appellant's complaints as questionable, but referred him to the clinic for further evaluation.  On further evaluation, another examiner diagnosed "no serious injury to neck."  The subsequent service treatment records reflect that any March 1969 neck injury thereafter resolved without chronic disability, as demonstrated by physical examinations conducted in April 1969, February 1975, June 1979, May 1980, June 1983, February 1985, and November 1988, all of which consistently showed that the appellant's neck and musculoskeletal system were normal on repeated examination, with no indication of cervical compression fractures.  The Board also finds it significant that the appellant did not report neck pain on any of these occasions.  

Chronologically, the next indication of cervical spine symptoms in the contemporaneous record is in October 1989, nearly two years after service separation, when the appellant was treated with cervical traction for neck pain with radicular pain in the right arm.  At that time, the appellant reported that he had been told that he had a compression fracture of the cervical spine and X-ray studies showed degenerative joint disease.  Again, the Board finds it conspicuous that the appellant did not report a history of prior neck pain or injury at that time, including having had neck pain since service, as he now claims to have had.  The Board further notes that the appellant filed two claims for VA compensation prior to 1989, but made no reference a cervical spine disability on either occasion, despite the fact that he was seeking service connection for other orthopedic disabilities on those occasions.  

Based on the foregoing, the Board finds that the most probative evidence shows that a chronic cervical spine disability, including arthritis, was neither present during active service nor manifest to a compensable degree within one year of service separation.   

The Board further finds that the most probative evidence establishes that the appellant's current cervical spine disability is not causally related to his active service or any incident therein, including the March 1969 neck injury.  As set forth above, the appellant was afforded a VA medical examination in November 2009 for the purpose of determining the nature and etiology of his cervical spine disability.  After examining the appellant and reviewing the record, the examiner concluded that it is less likely than not that the appellant's current cervical condition was caused by his active service or any incident therein, including the 1969 neck injury.  The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who has the expertise necessary to opine on the matter at issue in this case.  In addition, the examiner addressed the appellant's contentions, based the opinion on a review of the appellant's relevant medical history, the clinical records, and current examination.  Finally, he provided a clear rationale for his opinion, with citations to the record, as appropriate.

The only evidence of record which weighs in favor of the claim are the appellant's statements and hearing testimony to the effect that a cervical spine disability was diagnosed within the presumptive period and that his VA physician had advised him that he had cervical spine compression fractures from the rigors of military service.

For reasons previously discussed, the Board finds the appellant's statements to be of little probative value and far outweighed by the contemporaneous evidence of record and the opinion of the November 2009 VA medical examiner.  The record on appeal is entirely negative for any objective indication that the appellant was diagnosed as having a chronic cervical spine disability within the presumptive period; that any VA physician or treatment provider has concluded that the appellant sustained compression fractures during active duty; or that any medical professional has concluded that the appellant's current cervical spine disability is causally related to his active service or any incident therein, including the March 1969 neck injury.  See also Warren v. Brown, 6 Vet. App. 4 (1993) (holding that a claimant's lay statements relating what a medical professional told him, filtered as they are through a layperson's sensibilities, are too attenuated and inherently unreliable to constitute competent evidence to support a claim).   

In summary, the Board finds that the most probative evidence shows that a chronic cervical spine disability was not present during the appellant's active service or manifest to a compensable degree within the first post-service year and that his current cervical spine disability is not causally related to his active service or any incident therein.  The Board thus finds that the preponderance of the evidence is against the claim of service connection for a cervical spine disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Bilateral upper extremity pain 

The appellant also seeks service connection for bilateral upper extremity pain, which he contends is secondary to his cervical spine disability.  After carefully considering the record, the Board finds that the preponderance of the evidence is against the claim.  

As a preliminary matter, the Board notes that in the decision above, service connection for a cervical spine disability has been denied.  There is no indication, nor has the appellant contended, that his bilateral upper extremity pain is causally related to or aggravated by any other service-connected disability.  Thus, service connection for a bilateral upper extremity disability on a secondary basis is not warranted.  38 C.F.R. § 3.310.  

The Board has also considered whether service connection for a bilateral upper extremity disability is warranted on a direct or presumptive basis, but finds that the preponderance of the evidence is against the claim.  In that regard, the appellant's service treatment records are entirely negative for any indication of complaints or findings of a disability of the upper extremities.  Indeed, the service treatment records include multiple examination reports dated to November 1988, all of which consistently show that the appellant's upper extremities were repeatedly examined and determined to be normal on each occasion.  

The post-service record on appeal is similarly silent for complaints or findings of a disability of the upper extremities within the first post-service year.  Absent any indication that a chronic disability of the upper extremities was present in service or manifest to a compensable degree within one year of service separation, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

The record shows that, in October 1989, nearly two years after service separation, the appellant was treated with cervical traction for neck pain with radicular pain in the right arm.  Subsequent clinical records show complaints of cervical pain with burning in both arms.  Although the appellant has reported continued complaints of pain in his upper extremities, the record contains no indication that any current disability of the upper extremities is causally related to the appellant's active service or any incident therein.  Under these circumstances, the Board concludes that service connection for a direct basis is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In summary, the Board concludes that the most probative evidence shows that a chronic bilateral upper extremity disability was not present during the appellant's active service or manifest to a compensable degree within one year of service separation and any current disability of the upper extremity is not causally related to his active service or any incident therein, nor is it casually related to or aggravated by any service connected disability.  The Board thus finds that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Acquired psychiatric disability, to include anxiety reaction and depression.  

As set forth above, service treatment records corresponding to the appellant's first period of active service show that he received a disability discharge due to anxiety reaction and a seizure disorder which were determined to have existed prior to service and not aggravated therein.  Following his separation from service, the appellant underwent VA medical examination in April 1969 at which he was diagnosed as having an anxiety reaction manifested by tension, insomnia, depressive feelings, and syncopal episodes of a vasopressor type, neurologic disorder not found.  

Based on this evidence, in a June 1969 rating decision, the RO denied service connection for an anxiety reaction manifested by tension, insomnia, depressive feelings, and syncopal episodes, finding that the condition preexisted service and had not been aggravated therein.  The appellant was notified of the RO's determination and his appellate rights in a June 1969 letter, but he did not appeal nor was new and material received within the applicable time period.  Neither the appellant nor his representative contends otherwise.  Thus, the June 1969 rating decision denying entitlement to service connection for a psychiatric disability is final and not subject to revision on the same factual basis.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969).  

As set forth above, the appellant subsequently served in the Florida Army National Guard and the Army Reserve.  Service treatment records corresponding to the appellant's membership in the National Guard and Army Reserve are negative for complaints or findings of a psychiatric disability.  In a January 1976 letter to National Guard authorities, the appellant's private physician indicated that the appellant had had a history of an acute anxiety reaction, but that there had been no recurrence since then.  Examinations conducted in February 1975, June 1979, May 1980, June 1983, February 1985, and November 1988, all revealed that no abnormalities were present on psychiatric evaluations.  Moreover, on reports of medical history completed in connection with the examinations, the appellant denied depression or excessive worry and nervous trouble of any sort.  

In a June 2006 rating decision, the RO determined that new and material had not been received to reopen the previously denied claim of service connection for a psychiatric disability, including anxiety reaction and depression, finding that the record lacked evidence relating any current psychiatric disability related to service.  The appellant was notified of the RO's determination and his appellate rights in a June 2006 letter, but he did not appeal, nor was new and material evidence received within the applicable time period.  

In this appeal, the appellant seeks to reopen his claim of service connection for a psychiatric disability, variously diagnosed.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

The Board has therefore carefully considered the record, with particular attention to the additional evidence received since the last final June 2006 rating decision denying service connection for a psychiatric disability.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim. 

The additional evidence associated with the record includes VA clinical records showing that, in June 2009, the appellant was seen in a VA mental health clinic, claiming that he had been feeling depressed and irritable over the past year and that his worsening chronic pain was a major factor.  The diagnoses included mood disorder due to chronic severe pain and limitations.  

The record also includes a November 2009 VA mental health examination report in which the examiner diagnosed the appellant as having depressive disorder due to chronic pain from his low back disability. 

The additional evidence also includes a May 2015 letter from the appellant's VA care provider, who indicated that the appellant felt that he had PTSD related to his military service.  She noted that the appellant was under treatment for multiple medical conditions, including PTSD and a mood disorder secondary to medical conditions.  

Given the bases for the prior denial of the claim, and presuming the credibility of the evidence as required by Justus, the Board finds that these additional records provide a new factual basis for reopening, including evidence of a current psychiatric disability which may be related to service or a service-connected disability.  These records trigger VA's duty to assist and therefore warrant reopening of the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Given the multiple psychiatric diagnoses of currently record, a medical opinion is necessary in order to clarify the nature and etiology of the appellant's current psychiatric disability.  The current record provides an insufficient basis upon which to reach an informed decision.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Under these circumstances, additional development is necessary before the Board may proceed with a decision on the merits. 


Hypertension

As set forth above, the appellant's service treatment records are entirely silent for complaints or findings of hypertension.  The record shows that the appellant was examined on multiple occasions throughout his military career.  On each occasion, the appellant's vascular system was normal, blood pressure readings were within normal limits, and the appellant denied having or ever having had high blood pressure.  

The post-service record on appeal includes VA clinical records showing that, in March 2003, approximately sixteen years after service separation, the appellant was diagnosed as having hypertension and prescribed medication.  

Later that month, he submitted a statement to the RO indicating that he had recently been diagnosed as having two "life threatening" diseases, including hypertension.  

In connection with the appellant's claim, the RO reviewed additional VA clinical records dated to September 2003 showing continued treatment for hypertension.

Based on this evidence, in a March 2004 rating decision, the RO denied service connection for hypertension, finding that hypertension had not been present during active service nor was it shown to be causally related to active service.  The appellant was notified of the decision and his appellate rights in an April 2004 letter, but he did not appeal nor was new and material evidence received in the following year.  Neither the appellant nor his representative has contended otherwise.  Thus, the March 2004 rating decision denying entitlement to service connection for hypertension is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003). 

In this appeal, the appellant seeks to reopen his claim of service connection for hypertension.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

The Board has therefore carefully considered the record, with particular attention to the additional evidence received since the final March 2004 rating decision denying service connection for hypertension.  After considering this additional evidence, the Board concludes that it is not new and material warranting reopening of the claim. 

The additional evidence associated with the record since the March 2004 rating decision includes VA clinical records, examination reports, as well as records from SSA.  These records show that the appellant remains under treatment for hypertension, but are negative for any indication that the appellant's hypertension is causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability

Given the bases for the prior denial of the claim, the Board finds that these additional records do not provide a new factual basis for reopening, lacking any indication that the appellant's post-service hypertension, diagnosed in 2003, is related to service or a service-connected disability.  Thus, these records do not raise a reasonable possibility of substantiating the claim, nor do they trigger VA's duty to assist.  38 C.F.R. § 3.156 (2015). 

The additional evidence associated with the record since the March 2004 rating decision denying service connection for hypertension also includes statements and hearing testimony from the appellant.  Questions of credibility notwithstanding, the Board finds that the appellant's statements and hearing testimony are not new and material evidence sufficient to reopen the claim.  

In a March 2008 letter to his congressional representative, the appellant indicated that he had hypertension, which was "probably natural and not service-connected."  Absent any contention that the appellant's hypertension was present in service, manifest to a compensable degree within the first post-service year, or otherwise causally related to service or a service-connected disability, this statement is not new and material evidence sufficient to reopen the claim.  

At the appellant's May 2015 Board hearing, the appellant acknowledged that he had not had hypertension in service, but testified that he had been told that one could get hypertension from Agent Orange exposure or diabetes mellitus.  It is well established that raising an alternate theory of entitlement to service connection for the same disability, in and of itself, does not provide a sufficient basis upon which to reopen the claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Moreover, given the determination above that the appellant was not exposed to Agent Orange in service and denying service connection for diabetes mellitus, the Board concludes that the appellant's hearing testimony does not raise a reasonable possibility of substantiating the claim of service connection for hypertension and is therefore not new and material evidence sufficient to reopen that claim.  38 C.F.R. § 3.156 (2015).   

In light of the above, the Board concludes that new and material evidence has not been received to reopen the previously denied claim of service connection for a hypertension.  The preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


Low back disability

As set forth above, service treatment records corresponding to the appellant's period of active duty in the Coast Guard are entirely negative for complaints or findings of a low back disability.  

Service treatment records corresponding to the appellant's membership in the National Guard and Army Reserve show that, in May 1976, while on active duty for training, the appellant sought treatment for complaints in the area of his lower left chest and back.  The impression was a chest wall muscle strain.  No injury was reported.  In April 1979, also during a period of active duty for training, the appellant sought treatment for "strong back pains," but denied a history of trauma or heavy lifting.  The assessment was acute lumbar strain - obese.  

The remaining service treatment records are negative for complaints or findings of a low back disability.  Indeed, in June 1979, May 1980, June 1983, and November 1988, the appellant underwent physical examinations in connection with his continued membership in the Florida National Guard and Army Reserve.  On these occasions, the appellant's spine was examined and determined to be normal.  Additionally, on reports of medical history completed in connection with the examinations, the appellant denied having or ever having had recurrent back pain.

In February 1997, the appellant filed a claim of service connection for a back disability which he claimed had been incurred in service as a result of an injury.  In support of his claim, the appellant submitted statements from his son and an individual with whom he had served describing symptoms associated with the appellant's back.

VA clinical records received in connection with the claim show that, in September 1999, the appellant claimed that he had a history of back problems since 1981 when he sustained an injury in a parachute fall.  In December 2001, he reported chronic low back pain related to back problems in service.  

In a June 2002 statement, the appellant claimed that he developed low back problems while on active duty from 1980 to 1985 when he was assigned to a maintenance company where he had to unload trucks by himself.  He also claimed that his low back had "seized up" on one occasion after he sneezed, necessitating emergency treatment, including transportation to the hospital by ambulance.  The appellant also indicated that, in 1988, he was involved in a car accident which resulted in additional back pain.  

The appellant was afforded a VA medical examination in December 2002 at which time he claimed to have had persistent low back pain since 1982 when he strained his back after heavy lifting and was out of work for about a week.  On examination, the appellant was described as very obese.  Lumbar motion was limited by his severely obese body habitus.  The examiner concluded that it was as likely as not that the appellant's low back disability stemmed from his current morbid obesity as well as from some preexisting condition of back strain.  He indicated that it was not as likely that his current low back disability was related to service, including an incident of back pain in 1979.  

Based on this evidence, in an unappealed July 2003 decision, the Board denied service connection for a low back disability, finding that the appellant did not have a chronic low back disability in service and that any current low back disability was not related to active service or any incident therein, including any in-service injury.  In reaching its decision, the Board considered the appellant's statements concerning the existence of a chronic low back disability since service, but found them to be lacking credibility and less probative than the contemporaneous record.  

In February 2006, the appellant submitted an application for VA compensation, seeking service connection for multiple additional disabilities, including a low back disability which he claimed began on May 10, 1976.  

Additional VA clinical records assembled in support of the claim show continued treatment for multiple medical conditions, including low back pain.  In March 2006, the appellant claimed that he had a history of low back pain since 1976 when he was in the Army.  He claimed that he had been advised at that time that he had pulled muscles.  In May 2006, he claimed that his back injury had occurred in 1976 "after being thrown off a balcony while a military policeman."  The diagnoses included chronic back pain (due to back injury in Army).  

Records received from SSA in December 2004 show that the appellant alleged disability due to multiple conditions, including degenerative disc disease of the lumbar spine.  At a disability examination in April 2003, the appellant claimed that he had had intermittent low back pain for 20 years which developed following forceful sneezing.  He denied other trauma.  At a May 2004 examination, the appellant alleged disability due to multiple conditions, including lumbar pain.  He claimed that his back pain began in 1979, when he was in the military and doing jumps from planes.  

Based on this evidence, in a June 2006 rating decision, the RO determined that new and material had not been received to reopen the previously denied claim of service connection for a low back disability.  The appellant was notified of the RO's determination and his appellate rights in a June 2006 letter, but he did not appeal, nor was new and material evidence received within the applicable time period.  Thus, the decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

In this appeal, the appellant again seeks to reopen his claim of service connection for a low back disability.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

The Board has therefore carefully considered the record, with particular attention to the additional evidence received since the last final June 2006 rating decision.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim. 

In that regard, the additional evidence received includes a May 2015 statement from the appellant's private physician who indicated that the appellant had degenerative joint disease/osteoarthritis of the back which "could have been because of his service in the military where he was lifting heavy weight back packs."  

Given the bases for the prior denial of the claim, and presuming the credibility of this evidence as required by Justus, the Board finds that this additional evidence provides a new factual basis for reopening in that it provides evidence suggesting a current low back disability which may be related to service.  These records trigger VA's duty to assist and therefore warrant reopening of the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Given the speculative language used by the appellant's treatment provider, the opinion is insufficient to support an award of service connection.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection).  Under these circumstances, additional development is necessary before the Board may proceed with a decision on the merits. 


Left ankle disability

The appellant's left ankle disability is currently rated as 20 percent disabling under the provisions of 38 C.F.R. § 4.71, Diagnostic Code 5271, pertaining to limitation of motion of the ankle.  Under those criteria, a maximum 20 percent rating is assigned for marked limitation of motion.  Normal range of ankle motion is defined as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. 4.71, Plate II. 

After considering the evidence of record in light of the applicable legal criteria, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the appellant's service-connected residuals of a fracture of the left ankle with foreign metallic body in soft tissues.

The record shows that the appellant reports left ankle symptoms of pain, instability, and occasional locking, which produce difficulty walking.  

Examinations conducted in connection with his claim show that the appellant exhibited X-ray evidence of left ankle arthritis with limitation of left ankle motion.  On VA medical examination in July 2009, for example, the appellant exhibited normal dorsiflexion and plantar flexion from 5 to 20 degrees.  The examiner indicated that there was no objective evidence of pain on motion or of pain or additional limitations following three repetitions of range of motion.  There was no ankylosis present.  The left ankle was visually normal, with no deformity, effusion, or inflammation.  The supporting structures of the ankle were also normal, with no instability.  

At a VA medical examination in October 2012, the appellant exhibited plantar flexion to 40 degrees and dorsiflexion to 5 degrees, with no objective evidence of painful motion.  The examiner further indicated that there was no objective evidence of pain or additional limitations following three repetitions of range of motion.  There was no left ankle laxity with the anterior drawer test although talar tilt test revealed laxity compared to the right ankle.  The examiner indicated that there was no ankylosis present, nor did the appellant have malunion of the os calcis or talus, nor had he undergone an astragalectomy.  

Based on the appellant's left ankle symptoms, the RO has assigned a 20 percent rating under Diagnostic Code 5271.  That is the maximum rating available under this diagnostic code.

The Board has therefore considered application of an alternative diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence shows, however, that the left ankle is not ankylosed.  As noted, both the July 2009 and December 2012 VA examiners expressly found that the appellant did not exhibit ankylosis of the left ankle.  At his May 2015 Board hearing, the appellant acknowledged that, although his left ankle occasionally locks, he retains left ankle motion.  Additionally, the evidence shows that the appellant's left ankle disability is not manifested by malunion of the os calcis or astralgus, nor has he undergone an astragalectomy.  Thus, the Board finds no basis on which to assign a rating in excess of 20 percent, under 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5373, or 5274. 

The Board also observes that clinical record shows that the appellant does not exhibit functional impairment of the left ankle such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  See e.g. 38 C.F.R. §§ 4.68 (amputation rule), 4.71a, Diagnostic Code 5165 (providing for a 40 percent rating for amputation of the right leg, below the knee, permitting prosthesis).  This was an express finding of the October 2012 VA examiner, and there is no other clinical evidence to the contrary.  Indeed, the appellant does not contend otherwise.  

In reaching this decision, the Board has considered referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), but finds no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the service-connected left ankle disability are inadequate.  As discussed above, the symptoms associated with the appellant's service-connected left ankle disability are fully contemplated by the Rating Schedule, including his subjective reports of pain and functional loss.  There is no probative evidence of record demonstrating that the service-connected ankle disability markedly interferes with his employment beyond the schedular criteria.  Although the appellant's left ankle disability produces limitations, such limits have been considered in assigning the current 20 percent rating.  There is also no evidence of record showing that the appellant has been frequently hospitalized due to his left ankle disability.  In fact, it does not appear that he has been hospitalized for this disability at all during the pendency of this claim. 

The Board also finds that the evidence does not demonstrate that the appellant is unemployable as a result of his service-connected left ankle disability, in and of itself.  At the July 2009 VA medical examination, the examiner found that the appellant's left ankle disability had a significant effect on his usual occupation in that it produced pain and decreased mobility, but that the appellant could perform sedentary work such as desk or computer work.  In October 2012, the VA examiner concluded that the appellant's left ankle disability did not impact his ability to work.  As set forth below, the appellant's claim of entitlement to TDIU based on his service-connected disabilities is pending but consideration of TDIU due to the service-connected left ankle disability alone is not warranted.  Rice, 22 Vet. App. at 453. 

In summary, the Board has considered the entire record, including the appellant's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for a left ankle disability.  Thus, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for prostate cancer, to include as a result of exposure to herbicides, is denied.  

Entitlement to service connection for type II diabetes mellitus, to include as a result of exposure to herbicides, is denied.  

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for bilateral upper extremity pain, to include as secondary to a cervical spine disability, is denied.  

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disability, to include anxiety reaction and depression, is granted.  

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for hypertension is denied.

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for a low back disability is granted.

Entitlement to a rating in excess of 20 percent for residuals of a fracture of the left ankle with foreign metallic body in soft tissues is denied.  


REMAND

Entitlement to service connection for a psychiatric disability, to include mood disorder, depression, and PTSD

The appellant seeks service connection for a psychiatric disability, including mood disorder, depression, and PTSD.  He has offered multiple theories of entitlement in support of his claim.  First, he contends that he developed a mood disorder as a result of pain caused by his service-connected disabilities.  Alternatively, he has alleged that he has PTSD as a result of his military experiences.  

At his May 2015 Board hearing, the appellant alleged multiple in-service stressors.  For example, he claimed that, during his service in the Coast Guard, he "had to at one point, go scrape the body of a 5-year-old child off a seawall" and, on another occasion, "pick[] up...[a] floating dead body."  He claimed that, during his subsequent service as a military police officer, "more than once, I had to take care of bodies of people who died in vehicle accidents."  Transcript at page 69.  The RO has not yet had the opportunity to consider the appellant's stressors in the context of a claim of service connection for PTSD and conduct any development deemed necessary.  This should be accomplished on remand.  

The Board also finds that a VA psychiatric examination is necessary to clarify the nature and etiology of any current psychiatric disability.  The record reflects multiple current psychiatric diagnoses, including PTSD, depression and mood disorder.  The basis for these diagnoses is unclear.  For example, the stressors upon which the PTSD diagnosis is based is not noted in the record currently available to the Board.  In addition, although the appellant has been diagnosed as having a mood disorder secondary to medical conditions, as the record reflects that he has multiple medical disabilities, both service-connected and nonservice-connected, clarification is needed as to whether such mood disorder is causally related to or aggravated by any service-connected disability.  


Entitlement to service connection for COPD, nonservice-connected pension

As set forth above in the Introduction portion of this decision, the issues certified to the Board included whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for COPD.  

A review of the record, however, indicates that there has never been a prior final denial of that claim.  Rather, the record currently available to the Board shows that, in a March 2004 rating decision, the RO denied entitlement to service connection for COPD, as well as nonservice-connected pension.  The appellant submitted a timely notice of disagreement with the RO's determination and in January 2005, and a Statement of the Case addressing both issues was provided to the appellant.  The record shows that, later that month, the appellant perfected a timely appeal via his submission of a VA Form 9.  It does not appear that this appeal was certified to the Board.  Under these circumstances, the March 2004 rating decision remained on appeal with respect to the issues of entitlement to service connection for COPD and nonservice-connected pension.  

Because the claim of service connection for COPD is not subject to the jurisdictional hurdle of reopening, consideration of the issue on the merits by the AOJ must be accomplished on remand to avoid any prejudice to the appellant.  

In addition, a review of the record indicates that, since the AOJ last considered the issue of entitlement to nonservice-connected pension, additional relevant evidence has been associated with the record, requiring the issuance of a Supplemental Statement of the Case.  


Entitlement to increased ratings for right and left knee posttraumatic degenerative joint disease 

At his May 2015 Board hearing, the appellant testified that, in addition to increasing pain and limitation of motion, he experiences instability in both knees and occasional swelling, as well as episodes of giving way once or twice weekly.  He testified that he must wear knee braces in light of his symptoms.  

A review of the record shows that the appellant was examined in connection with his claims in October 2012.  At that time, examination showed that no instability was present in either knee.  After reviewing the record, the Board finds that a contemporaneous VA medical examination is necessary to ensure that all service-connected knee symptoms are appropriately identified and evaluated.  See 38 C.F.R. § 3.159(c) (2015); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).


Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU), Dependents' Educational Assistance (DEA), and special monthly compensation based on the need for aid and attendance of another person or on account of being housebound.  

As resolution of the claims discussed above may have an impact on the appellant's claims for TDIU, DEA, and special monthly compensation, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the appellant's claim for TDIU, DEA, and special monthly compensation should be held in abeyance, pending the development and readjudication of these claims.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should obtain records pertaining to the appellant from the Tampa VAMC for the period from December 2012 to the present.  

2.  The AOJ should contact the appellant and afford him the opportunity to provide the details necessary to corroborate any claimed in-service stressor.  

3.  The AOJ should thereafter undertake any necessary efforts to corroborate any credible stressor reported by the appellant.  If, and only if, the AOJ has determined that the evidence establishes the occurrence of an alleged in-service stressor, the AOJ should prepare a summary of the corroborated stressor(s) to provide to the VA psychiatric examiner.  

4.  The appellant should then be afforded a VA psychiatric examination for the purposes of determining the nature and etiology of any current psychiatric disability.  Access to records in the appellant's electronic VA claims files must be made available to the examiner for review in connection with the examination.

If the AOJ has determined the occurrence of an alleged in-service stressor, the AOJ should provide the examiner with a summary of the corroborated stressor(s), and instruct the examiner that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in the current psychiatric symptoms.  

After examining the appellant and reviewing the record, the examiner should delineate all psychiatric disabilities identified on examination.  He or she must opine whether it is at least as likely as not that any current psychiatric disability identified on examination is at least as likely as not (a) causally related to the appellant's active service or any incident therein, or (b) causally related to or aggravated by any service-connected disability.   

If a diagnosis of PTSD is deemed appropriate by the examiner, he or she must opine whether that diagnosis may be etiologically related to the appellant's corroborated in-service stressor.  The examiner's opinion should reflect consideration as to whether such corroborated stressor(s) are adequate to support a diagnosis of PTSD and, if so, whether the appellant's current PTSD symptoms are related to those claimed stressor or stressors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  The appellant should be afforded a VA medical examination for the purposes of determining the nature and etiology of his current low back disability.  Access to records in the appellant's electronic VA claims files must be made available to the examiner for review in connection with the examination.

After examining the appellant and reviewing the record, the examiner should opine whether it is at least as likely as not that any current low back disability identified on examination is at least as likely as not (a) causally related to the appellant's active service or any incident therein, or (b) causally related to or aggravated by any service-connected disability.   

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  The appellant should be afforded a VA medical examination for the purpose of determining the severity and manifestations of his service-connected right and left knee disabilities.  Access to records in the appellant's electronic VA claims files must be provided to the examiner for review in connection with the examination.   

The examiner should report all signs and symptoms necessary for rating the appellant's right and left knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.   He or she should also address whether the appellant exhibits recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

7.  When the development requested has been completed, and after conducting any additional development deemed necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


